Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose reciprocal discipline pursuant to Supreme Court Rule 763 is allowed, and respondent David Alan Schechter, who has been disciplined in the State of Kentucky, is suspended from the practice of law in the State of Illinois for two years and until he is reinstated to the practice of law in Kentucky. Respondent David Alan Schechter shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.